DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 20 December 2021 amends claims 1, 5, 15, and 19. Claims 4 and 18 are cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “…Applicant has amended independent claims 1 and 15 to include the subject matter of allowable claims 4 and 18, respectively, in order to expedite prosecution. Additionally, Applicant has rewritten allowable claims 5 and 19 to be in independent form. For at least these reasons, Applicant respectfully submits that independent claims 1, 5, 15, and 19 are in condition for allowance.” Applicant’s arguments have been fully considered and are persuasive. Therefore, the previous rejections are withdrawn.
Allowable Subject Matter
Claims 1-3, 5-17, 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply (12/20/2021) makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments with respect to the amendments filed on December 20, 2021 are persuasive. As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437